Citation Nr: 0626603	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from June 1979 to June 1987.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, in September 2003, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in May 2006, 
a transcript of which is on record. Further, the veteran also 
submitted additional evidence for the Board's consideration 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006 hearing testimony before the Board, the veteran 
stated that an x-ray of his spine was taken at a VA medical 
center late in 2004.  VA outpatient records from August 2004 
indicate that thoracic spine x-rays were ordered, along with 
knee x-rays.  However, while an August 2004 knee x-ray report 
appears in VA outpatient records from later that month, 
thoracic spine x-ray records do not appear in the claims 
file.  The veteran has also referred to ongoing treatment 
with a Dr. Carlin at the VA Medical Center in Anchorage.  
However, no records of treatment with that named physician 
are in the claims file.  This could possibly be a 
transcription error.  Regardless, any VA treatment records 
pertaining to the veteran's spine should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, during the course of his hearing, the veteran 
referred to ongoing treatment with a private physician Dr. 
Jack Man and private chiropractor Mr. Gonzalez.  As the 
claims file is otherwise being remanded, these and any other 
records of ongoing treatment should also be obtained.  See 
38 C.F.R. § 3.159(c)(1) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for a back condition from 
August 2004 forward.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records which are not already on 
file.

(a)  In particular, the RO should obtain 
pertinent VA medical records from the VA 
Medical Center in Anchorage, dated from 
August 2004 to the present.  All radiology 
records and reports should be included.

(b)  The RO should also attempt to obtain 
ongoing records of treatment with Dr. Jack 
Man and chiropractor Gonzalez, from August 
2004 to the present.

2.  The RO should then re-adjudicate the 
claim of service connection for a back 
condition.  If the claim is denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



